Citation Nr: 1207570	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the case was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran alleges his current low back disability is related to an injury he sustained in service.  Specifically, in the second quarter of 1944, while temporarily assigned as his unit's courier, there was one occasion when he was sitting aboard an aircraft in its cargo section.  When the aircraft came to a sudden halt, it tilted forward on its nose before landing back on its landing gear.  As a result, some of the cargo shifted around and landed on his back causing him to experience low back pain on the return flight to his unit.  This event has not been corroborated by the record, and the Veteran states he is unaware if the incident was ever documented (such that corroboration would be possible).  He also states that he does not recall seeking treatment immediately after the event in service.  He does recall, however, that when he separated from service (in November 1945), he mentioned the injury to the personnel who processed his discharge papers, but because he was told his discharge would be delayed by three weeks if he filed a medical claim, he declined to do so.  He does not recall whether he had to sign a document to this effect.

In September 2011, it was determined that although the Veteran's accounts regarding his injury in service were not corroborated by the record, they were not inherently incredible either.  The Board also noted that the Veteran had provided a supporting opinion in the form of a February 2006 treatment note in which his private physician stated that it was "possible" that a traumatic injury in service could have initiated or exacerbated his current low back problems.  Although this opinion is speculative in nature and based entirely on history provided by the Veteran, the Board nonetheless found it necessary (to comply with VA's duty to assist) to arrange for a VA examination to secure a medical opinion as to whether the Veteran has a low back disability that is consistent with the type of remote injury in service he describes.  

On November 2011 VA examination pursuant to the Board's remand, the examiner identified the following diagnoses for the Veteran's current low back disabilities: lumbar spine scoliosis; lumbar degenerative disc disease in multiple levels, facet joint arthropathy L4-5 and L5-S1, and spinal stenosis in L4-5.  However, she declined to provide an opinion regarding  the etiology of any of the diagnosed entities, stating that she could not "determine which of, if any, the above listed diagnos[es was] due to the accident [that] occurred in 1944 in this 88 years old gentleman."  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  As the November 2011 VA examiner did not provide an explanation as to why she could not opine as to the etiology of any of the Veteran's current low back disabilities, the reason for her inability to provide the requested opinion is unclear.  Consequently, this matter is being remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  

The VA examiner is asked to provide the opinion sought, to include discussion of the significance, if any, of the length of the time interval between the Veteran's claimed injury in service and the earliest postservice clinical evidence of treatment for a low back disability.  If the examiner remains unable to provide an opinion regarding the likely etiology of the Veteran's current low back disability(ies), she must, as expressed by the Court in Jones, "clearly identify precisely what facts cannot be determined".  It should be clear from the examiner's explanation whether it cannot be determined from current medical knowledge that a specific injury in-service caused the claimed condition, or whether that the actual cause cannot be selected from multiple potential causes.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should forward the Veteran's claims file (to include this remand) to the November 2011 VA examiner/opinion provider for review and an addendum medical opinion that clarifies her earlier statement and responds to the question posed by the Board in the prior remand, i.e., whether it is at least as likely as not (a 50 percent or better probability) that any of the Veteran's current low back disabilities is related to his service, to include any back injury therein.  The provider must explain the rationale for the opinion, to include discussion whether the diagnosed disability entities are/are not inherently of a nature consistent with the type of injury the Veteran describes, and identification of other possible etiologies (and if any other etiology is more likely, why that is so) for each diagnosed entity. 

If the November 2011 VA examiner is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to another orthopedist for review and a medical nexus opinion.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	The RO should then review the file, ensure that all development sought in this remand is completed, undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

